           Case 1:19-vv-01257-UNJ Document 33 Filed 07/30/21 Page 1 of 7


                                               CORRECTED

     In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1257V
                                          UNPUBLISHED


    PATRICIA TRASK,                                             Chief Special Master Corcoran

                         Petitioner,                            Filed: June 29, 2021
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu); Shoulder Injury Related to
                                                                Vaccine Administration (SIRVA)
                         Respondent.


Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.

Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION ON JOINT STIPULATION 1

       On August 22, 2019, Patricia Trask filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an Influenza (“flu”) vaccine administered on
September 28, 2016. Petition at 1; Stipulation, filed at June 29, 2021, ¶¶ 1-2. Petitioner
further alleges that the vaccine was administered within the United States, that she
suffered the residual effects of the SIRVA for more than six months, and that there has
been no prior award or settlement of a civil action for damages on her behalf as a result
of her condition. Petition at 1, 4; Stipulation at ¶¶ 3-5. “Respondent denies that Petitioner
sustained a SIRVA Table injury; denies that the vaccine caused Petitioner’s allege
shoulder injuries, or any other injury; and denies that her current condition is a sequelae
of a vaccine-related injury.” Stipulation at ¶ 6.


1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:19-vv-01257-UNJ Document 33 Filed 07/30/21 Page 2 of 7



       Nevertheless, on June 29, 2021, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $40,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
        Case 1:19-vv-01257-UNJ Document 33 Filed 07/30/21 Page 3 of 7




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


                                                      )
PATRICIA TRASK,                                       )
                                                      )
                         Petitioner,                  )
                                                      )       No. 19-1257V
v.                                                    )       Chief Special Master Corcoran
                                                      )       ECF
SECRETARY OF HEALTH AND                               )
HUMAN SERVICES,                                       )
                                                      )
                         Respondent.                  )




                                         STIPULATION

       The patties hereby stipulate to the following matters:

        1. Patricia Trask, petitioner, filed a petition for vaccine compensation under the National

Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the ·'Vaccine Program").

The petition seeks compensation for injuries allegedly related to petitioner's receipt of the

influenza ("flu") vaccine, which vaccine is contained in the Vaccine Injury Table (the "Table"),

42 C.F.R. § 100.3 (a).

       2. Petitioner received the flu vaccine on or about September 28, 2016.

       3. The vaccination was administered within the United States.

       4. Petitioner alleges that she sustained a Shoulder Injury Related to Vaccine

Administration ("SIRVA") following her flu vaccine, within the time period set forth in the

Table, or in the alternative, that her alleged shoulder injuries were caused by the vaccine. She

further alleges that she experienced the residual effects of her alleged injuries for more than six

months after vaccine administration.
        Case 1:19-vv-01257-UNJ Document 33 Filed 07/30/21 Page 4 of 7




        5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her condition.

        6. Respondent denies that petitioner sustained a SIRVA Table injury; denies that the

vaccine caused petitioner's alleged shoulder injuries, or any other injury; and denies that her

current condition is a sequelae of a vaccine-related injury.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-2l(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

        A lump sum of $40,000.00 in the form of a check payable to petitioner. This amount
        represents compensation for all damages that would be available under 42 U.S.C.
        §300aa-15(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and

after petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-21(a)(l), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys' fees and costs incurred in proceeding

upon this petition.

        I0. Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa- l 5(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or



                                                  2
       Case 1:19-vv-01257-UNJ Document 33 Filed 07/30/21 Page 5 of 7




State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C. §

1396 et seq.)), or by entities that provide heahh services on a pre-paid basis.

        11. Payments made pursuant to paragraphs 8 and 9 of this Stipulation will be made in

accordance with 42 U.S.C. § 300aa-l 5(i), subject to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of42 U.S.C.

§ 300aa- I5(g) and (h).

        1?· In return for the payment described in paragraph 8 and any amount awarded pursuant

to paragraph 9, petitioner, in her individua I capacity and on behalf of her heirs, executors,

administrators. successors or assigns, does forever irrevocably and unconditionally release,

acquit and discharge the United States and the Secretary of Health and Human Services from any

and all actions or causes of action (including agreements,judgments, claims, damages, loss of

services, expenses and all demands of whatever kind or nature) that have been brought, could

have been brought, or could be timely brought in the Court of Federal Claims, under the National

Vaccine Injury Compensation Program, 42 U.S .C. § 300aa-10 etseq.,on account of, or in any

way growing out of, any and all known or unknown, suspected or unsuspected personal injuries

to or death of petitioner resulting from, or alleged to have resulted from, the flu vaccination

administered on September 28, 2016, as alleged by petitioner in a petition for vaccine

compensation filed on or about August 22, 2019, in the United States Court of Federal Claims as

petition No. 19-1257V.




                                                  3
        Case 1:19-vv-01257-UNJ Document 33 Filed 07/30/21 Page 6 of 7




        I4. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Cou1t on behalf of either or both of the parties.

        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties '

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        I 6. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties fmther agree and understand that the award described in this

Stipulation may reflect a compromise of the parties· respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        I 7. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that flu vaccine caused petitioner's alleged SIR-VA, any

other injury, or her current disabilities.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                       END OF STIPULATION

I

I

I



                                                  4
                 Case 1:19-vv-01257-UNJ Document 33 Filed 07/30/21 Page 7 of 7




          Pl 1111O\I H:




                                                                                  \l I IIOIH/.EI) l<l.l'IH 'ii· '\ I \ 11\ I
                                                                              OF 1"111 . \I 10:i'\F\ 1,l· \1 I~ 'd :


                                                                              ~ ~ " -'---4-~e_~
                                                                              111 .\"I 111 R I. I' r \RI.\ I \ \
          \lulkr H1.111I I.I I'                                               ~!        lkpu1:, l> n l',1111
          7 1, r \\ 111111!! R,1.,d . 'lune .1 11x                            I 111h        lk111ch
          I )1 ..- ... hl'l. fl \ 1110.1 --                                      1\ ii
                                                                                   0


                                                                              (             l>I\ l',1\)11
          1L'I   (.' I "I   ss-..11,"                                         ( . ", DL'p,11111lL'lll,,t .I lhllL'l'
                                                                              P O Bt1\ I •I<,
                                                                              lk111-1111111 hankl111 \t.HIPll
                                                                              \\',1-.h11lgl1>1l . DC 2llll-1-l-111-lh




          .\l TIIORIZED IH:ra .-:~)E°'ilATiY:,: •~1 ·
           111 E SECRET.\RY OF 111•:.\l:I II .\'.\O                           RESPO'.\0E'\T:
          iff~; ·'- '\ SER\'ICF.S:
                                                                                        lR_ 0:vci.A ~ {:£¥'Cf\
/__)a;_~ 71!<-<VUiA- 1 lJ:7/S'c.-, };,!..5,                    /i/J,&~ rf1,                      \:>'4~~-tL()e~
          I \ \1.-\R \ O\'LRBY                                                     CL:\l 'DI ·\ B (j .\\;lrl
           \c1mg D11cct1>1. DI\ 1~1011 of ln1ury                                   Si:111111 111:il .\l!Ollll'\
            ( ·(•mpcn~:111011 PrP:::'1arn,                                         T1111., H1am:h . ( · 1\ 11 1)111, 11111
          I k.1hhca1c 'i\-..tt.:111, Bua:au                                        \ ' S lkp.1111111:111       ,11' .1 11,l!l'L'
          lkahh       Rl·~1Hl!Ll''-    and    'iL·n   ice-..                           PO B11\ l-lti
            \dmuu,11,111011                                                            lk111.1111111 I 1.rnkl111 \t,11 1,11 1
          l \ lkp.111mi:111 111 I k.dth                                                \\·a:-hm~ll,n I) ( 21 111-1-1-l I I 1< ,
             :111d 11 lllll,lll ....... , \ ll'L''-                                     IL-I ( .:I)~ ) •llll-(,"')l)
          .:;(,(") I 1, hl'I ', I ;lllL" . !IX\; l ,((11\                              1"111.111 d.1ud1.1 :,;'all=' " '   11, d , 1 1::'·' '
          Rod,, ,lk. \111 211:-:~~
